53 F.3d 329NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Levi ROSS, Plaintiff--Appellant,v.UNITED STATES DEPARTMENT OF LABOR, Agency, Defendant--Appellee.
No. 94-2402.
United States Court of Appeals, Fourth Circuit.
Submitted April 18, 1995Decided April 27, 1995.

Levi Ross, Appellant Pro Se.  Anita K. Henry, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, VA, for Appellee.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting the Appellee's motion for summary judgment in this employment discrimination action.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Ross v. United States Dep't of Labor, No. CA-93-129 (E.D. Va.  Sept. 27, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED